UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1144


CATHERINE AMES,

                    Plaintiff - Appellant,

             v.

PNC BANK,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:20-cv-01050-AJT-IDD)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Catherine Ames, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Catherine Ames appeals the district court’s order dismissing without prejudice her

complaint for failure to comply with Fed. R. Civ. P. 4(m). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Ames v. PNC Bank, No. 1:20-cv-01050-AJT-IDD (E.D. Va. Jan. 19, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2